Citation Nr: 0336178	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected osteoarthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1979 to July 
1987.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for a rating in 
excess of 10 percent for his service-connected osteoarthritis 
of the right shoulder.


REMAND

The veteran and his representative have expressed 
dissatisfaction with the most recent VA compensation 
examination.  They have indicated that the evaluation in 
question was incomplete.  In the Appellant's Brief dated in 
November 2003, the veteran's representative specifically 
noted that in the most recent VA examination report, dated in 
June 2001, it was reported that a magnetic resonance imaging 
(MRI) would probably delineate a soft tissue injury, but that 
the examiner was not allowed to obtain such at that time.  
The question of a soft tissue injury is not in dispute, as it 
is included in the diagnosis.  It is also evident from an X-
ray examination that the veteran has arthritis and the rating 
is based primarily on range of motion findings, which were 
reported in the examination report.  However, the June 2001 
examiner also noted daily flare-ups of pain and an increase 
in the intensity of pain due to changes in weather without 
expressing whether such results in additional range of motion 
loss and, if so, how much.  

Disability evaluations require consideration of the effect of 
pain, weakness, fatigability, and incoordination on 
functional abilities, including the ability to engage in 
employment or other ordinary activities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2003).  VA regulations provide that 
functional loss will be considered in evaluating disabilities 
on the basis of limitation of motion.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2003).  The United States Court of Appeals 
for Veterans Claims (known prior to March 1, 1999 as the 
United States Court of Veterans Appeals) (the Court) has held 
that VA adjudicators must consider whether regulations 38 
C.F.R. § 4.40, concerning functional loss due to pain, and 38 
C.F.R. § 4.45, concerning functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Court has instructed that in applying these 
regulations, VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
painful motion, weakened movement, excess fatigability, or 
incoordination.  The Court stated that these determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss.  The Court held that a 
schedular disability rating based on limitation of motion may 
be augmented under regulations 38 C.F.R. §§ 4.40, 4.45 for 
additional disability due to functional loss resulting from 
such factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Given the veteran's dissatisfaction with the 
most recent VA compensation examination, the time that has 
elapsed since it was performed, the claim of increase in 
disability since that time, and the incomplete nature of the 
evaluation, the Board is of the opinion that a thorough and 
contemporaneous examination is required prior to further 
disposition of this case so that an accurate picture of the 
claimed disability at issue may be formulated.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); see also 38 C.F.R. §§ 
3.326, 3.327 (2003).

The Board parenthetically notes that, in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a Veterans Claims Assistance Act of 2000 (VCAA) duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  However, the recently enacted 
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 
(H.R. 2297, December 16, 2003) permits VA to adjudicate a 
claim within a year of receipt.  The provision is retroactive 
to the date of the enactment of the VCAA, November 9, 2000.

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  

2.  Request that the veteran identify all 
medical care providers who have examined 
or treated him for his right shoulder 
disorder since his separation from 
service.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests, to include an MRI of 
the affected area, should be conducted.

The examiner is asked to perform complete 
range of motion studies of the shoulders 
and specifically note if motion of the 
right or left arm is impeded due to pain  
between the side and shoulder or to 25 
degrees from the side.  The examiner is 
further requested to determine whether the 
veteran's right shoulder exhibits weakened  
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in  
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or  incoordination.  
Further, the examiner is asked to express 
an opinion as to whether the veteran 
experiences right shoulder pain or flare-
ups of pain which result in any additional 
loss of motion supported by objective 
findings.  If the examiner is unable to 
answer, with a reasonable  degree of 
certainty, any question posed herein, he 
or she should so indicate.  The report of 
the examinations should reconcile the 
veteran's subjective complaints of pain 
with the objective findings on 
examination.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached. 

4.  The RO should then review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.

5.  Thereafter, the RO must readjudicate the 
veteran's claim for a rating in excess of 10 
percent for osteoarthritis of the right 
shoulder with application of all appropriate 
laws and regulations, and any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claim remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this 
claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




